Citation Nr: 1511603	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  11-04 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left hip disability as secondary to service-connected left knee disability.

2.  Entitlement to an increased rating for service-connected left knee disability, currently rated as 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to November 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2009 and September 2009 decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2013, the Veteran testified before the undersigned via video conference before the RO.  In April 2014, the Board remanded the issues remaining on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the April 2014 remand, the Board noted that an October 2010 VA examination indicated that the left hip disability was not caused by or a result of the left knee disability, but provided no opinion regarding aggravation.  As such, the Board determined that the Veteran should be reexamined to determine if the left knee disability aggravates the claimed left hip disability.  In addition, the VA examiner was requested to opine if the Veteran is unemployable solely due to service-connected disabilities.  Although the Veteran was examined in September 2014, an opinion on aggravation was not provided and the examiner also did not respond to the employability inquiry.  

In light of the foregoing, further action is necessary in this case, in accordance with the previous Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).

The Veteran's left knee was also examined in September 2014.  At that time, in pertinent part, the Veteran exhibited full and pain-free extension as well as flexion to 50 degrees with pain at that point.  All stability testing was normal.  A prior 1984 meniscus tear was referenced.  X-rays from 2010 were reviewed, but current meniscal tears were not shown on that report.  The Veteran asserts that this examination was rushed and inadequate.  He maintains that only range of motion testing was performed and states that his extension was painful and not full (as indicated).  As such, he indicates that he went to a private examiner for an evaluation.  A magnetic resonance imaging (MRI) was performed which yielded diagnoses of severe tricompartmental osteoarthritic degenerative changes; bilateral probable degenerative meniscal tears posteriorly; and apparent anterior cruciate ligament (ACL) deficiency most consistent with a chronic tear.  

Thus, the Veteran asserts worse range of motion, particularly on extension, and the new evidence suggests meniscus impairment with symptoms as well as ACL impairment with symptoms.  Thus, it appears that the November 2014 VA examination did not reflect the current level of severity of the left knee.  These findings possibly also affect employability.  Thus, the Veteran must be reexamined. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the severity of the Veteran's service-connected left knee disability.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  X-rays should be accomplished.  

The examiner should perform range of motion testing of the left knee and state the Veteran's range on flexion and extension and if he has pain on either movement.  The examiner should indicate if the Veteran has recurrent subluxation or instability and, if so, if it is slight, moderate or severe.

The examiner should also indicate whether the service-connected left knee disability is productive of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any additional limitation of motion or additional functional loss.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  If the examiner is unable to offer an opinion as to the nature and extent of any additional disability during a flare-up, that fact must be so stated. 

The examiner should indicate if the Veteran currently has a dislocated semilunar cartilage, and, if so, if he also has frequent episodes of locking, pain, and effusion in the joint. 

The examiner should indicate if the Veteran has ankylosis of the left knee.

A VA medical addendum opinion with regard to the left hip and employability should be obtained.  The examiner should provide an opinion regarding the Veteran's left hip disability.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that current left hip disability is permanently aggravated by the Veteran's service-connected left knee disability.  The examiner should indicate whether the Veteran's service-connected disabilities alone prevent him from engaging in a substantially gainful occupation.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.   

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

